Appeal by claimant from a decision of the Workmen’s Compensation Board which denied claimant’s application for the assessment of a 20% penalty, pursuant to section 25 of the Workmen’s Compensation Law. An award has been made for death benefits, a portion of which was directed to be paid into the Aggregate Trust Fund. Payment of the award was delayed beyond the prescribed period. The Workmen’s Compensation Board has allowed claimant a 20% penalty upon that portion of the award which was presently due to the claimant, and declined to impose a penalty upon that portion of the award paid into the Aggregate Trust Fund, which has not yet become due and payable to the claimant. This procedure was proper. Decision unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.